DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	Previous rejections are withdrawn in view of Applicant's amendment filed April 9, 2021.

Allowable Subject Matter
3.	Claims 1 to 10 are allowed.
4.	Claims 1 to 10 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed because the closest prior art, Moore (US Pat. No. 5,656,813) fails to anticipate or render obvious a gas measurement device in a measuring environment, the gas measuring device comprising: a control unit configured to interact with the memory unit by means of a data processing of the first and second image data sets to determine and to mark special image areas, which special image areas indicate individual persons or a plurality of persons or contours of individual persons or contours of a plurality of persons, and to arrange the special image areas as marked data in the first image data set and is configured to determine at least one gas concentration of a gas or of a gas mixture in the measuring environment on the basis of the first image data set including the marked data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/15/2021